Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3796 Filed 09/02/20 Page 1 of 25




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 JAMAAL CAMERON; RICHARD BRIGGS;
 RAJ LEE; MICHAEL CAMERON; MATTHEW
 SAUNDERS, individually and on behalf of all
 others similarly situated,

       Plaintiffs,
                                                    Case No. 2:20-cv-10949-LVP-MJH
                        v.
                                                    Hon. Linda Parker
 MICHAEL BOUCHARD, in his official capacity
 as Sheriff of Oakland County; CURTIS D.
 CHILDS, in his official capacity as Commander of
 Corrective Services; OAKLAND COUNTY,
 MICHIGAN,

       Defendants.




            PLAINTIFFS’ RESPONSE TO DEFENDANTS’ 12(B)(1)
                         MOTION TO DISMISS
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3797 Filed 09/02/20 Page 2 of 25




                                           TABLE OF CONTENTS

 Index of Authorities ............................................................................................. ii

 Introduction .......................................................................................................... 1

 Background .......................................................................................................... 2

 Legal Standard ..................................................................................................... 5

 Argument.............................................................................................................. 6

         I.        The Sixth Circuit Did Not Dismiss Plaintiffs’ Injunctive Claims
                   or Their Habeas Claims, and Defendants’ Arguments
                   Misunderstand the Nature of Preliminary Injunction
                   Proceedings. ...................................................................................... 6

         II.       Plaintiffs’ Claims Are Not Moot, So This Court Retains
                   Jurisdiction........................................................................................ 10

                    A.        The Fact That Some (But Not All) Named Plaintiffs
                              Have Been Released Does Not Render This Class
                              Action Moot. ......................................................................... 11

                    B.        Defendants’ New Evidence Does Not Establish a Change
                              of Factual Circumstances Sufficient to Prove Mootness,
                              and Does Not Withstand Minimal Scrutiny Anyhow. .......... 17

 Conclusion ........................................................................................................... 21




                                                               i
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3798 Filed 09/02/20 Page 3 of 25




                                       INDEX OF AUTHORITIES
 Cases
 Am. Civil Liberties Union of Ky. v. Grayson Cty., Ky., 591 F.3d 837,
   843 (6th Cir. 2010)................................................................................................13
 Barry v. Corrigan, 79 F. Supp. 3d 712, 727 (E.D. Mich. 2015) .............................13
 Bowman v. Corr. Corp. of Am., 350 F.3d 537, 550 (6th Cir. 2003) ........................11
 Butler v. Suffolk County, 289 F.R.D. 80, 91 (E.D.N.Y. 2013) ................................12
 Cameron v. Bouchard, No. 20-1469, __ F. App’x __, 2020 WL
   3867393 (6th Cir. July 9, 2020) ..............................................................................1
 Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp,
   511 F.3d 535, 542 (6th Cir. 2007) ..........................................................................6
 Christian Schmidt Brewing Co. v G. Heileman Brewing Co, 753 F.2d
   1354, 1356 (6th Cir. 1985)......................................................................................7
 City of Los Angeles v. Lyons, 461 U.S. 95 (1983) ...................................................16
 County of Riverside v. McLaughlin, 500 U.S. 44, 51 (1991) ..................................11
 Dellis v. Corr. Corp. of Am., 257 F.3d 508 (6th Cir. 2001) ....................................13
 Gerstein v. Pugh, 420 U.S. 103, 110–11 n. 11 (1975).............................................11
 Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 433 (6th Cir. 2012) .............8
 Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 538 (6th Cir. 2012) .............6
 Harmon v. Holder, 758 F.3d 728, 732–33 (6th Cir. 2014) ........................................6
 Helling v. McKinney, 509 U.S. 25, 33 (1993) .........................................................15
 Kensu v. Haigh, 87 F.3d 172 (6th Cir. 1996)...........................................................13
 Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979) .............................................10
 Olson v. Brown, 594 F.3d 577, 582 (7th Cir. 2010) ................................................12
 Sumpter v. Wayne County, 868 F.3d 473, 490 (6th Cir. 2017)................................13
 Tri-County Wholesale Distribs. v Wine Group, Inc. 565 F. App’x 477,
   482 (6th Cir. 2012)..................................................................................................7
 United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004) ...............7
 United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953)......................................6
 Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) .............................................6
 William G. Wilcox, D.O. v United States, 888 F.2d 1111, 1114 (6th Cir. 1988) ......7
 Wilson v. Gordon, 822 F.3d 934, 946 (6th Cir. 2016) .............................................12
 Statutes
 42 U.S.C. § 1983 ....................................................................................................2, 4


                                                            ii
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3799 Filed 09/02/20 Page 4 of 25




                                   INTRODUCTION
       Defendants move to dismiss this lawsuit on the grounds that this Court lacks

 jurisdiction because the dispute has become moot and because Plaintiffs lack

 standing. The motion is baseless and should be denied.

       Most of Defendants’ arguments are rooted in the Sixth Circuit’s decision

 vacating the preliminary injunction issued by this Court, which Defendants claim

 dismissed Plaintiffs’ injunctive and habeas claims. See Cameron v. Bouchard, No.

 20-1469, __ F. App’x __, 2020 WL 3867393 (6th Cir. July 9, 2020) (ECF No. 141).

 But a decision on a preliminary injunction is just that: preliminary. Defendants’

 perseverate mischaracterization that the Sixth Circuit issued a final ruling on the

 merits both misreads the decision and misunderstands fundamental rules of civil

 procedure.

       Defendants’ additional arguments are equally meritless. Their argument that

 this dispute has become moot because four named Plaintiffs have been released from

 the Jail fail for three reasons. First, one Plaintiff (Michael Cameron) remains

 detained at the Jail. Second, this Court has already conditionally certified the class,

 which eliminates any mootness problem. Third, it is well established that classes

 consisting of inherently transitory incarcerated populations in jails survive the

 release of named plaintiffs in light of the fact that the issues are capable of repetition

 and otherwise likely to evade judicial review.
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3800 Filed 09/02/20 Page 5 of 25




       Finally, Defendants’ attempt to rely on factual developments arising since the

 filing of this lawsuit do nothing to demonstrate that this controversy has become

 moot. Furthermore, the actual facts show that Defendant’s factual assertions ignore

 reality and instead demonstrate their continued indifference to the grave threats that

 COVID-19 poses to the lives and well-being of the people incarcerated at the Jail.

                                  BACKGROUND

       On April 17, 2020, Plaintiffs filed a class action Petition for Writ of Habeas

 Corpus and Complaint for Injunctive and Declaratory Relief (ECF No. 1). Counts 1

 and 2 of the Petition and Complaint sought declaratory and injunctive relief requiring

 Defendants to take various measures to combat the spread of COVID-19 and render

 the Jail safer for the people incarcerated there in the midst of the COVID-19

 pandemic. Counts 3 and 4 sought a change of custody of a subclass of medically

 vulnerable detainees from the Jail pursuant either to the Court’s habeas jurisdiction

 or as a remedy under 42 U.S.C. § 1983. Simultaneously, Plaintiffs also filed an

 Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

 (ECF No. 5), and a Motion for Class Certification (ECF No. 6).

       On the same day, this Court entered a Temporary Restraining Order (ECF No.

 12). On April 23, under Rule 12(b)(6), Defendants filed a document (ECF No. 30)

 entitled Motion to Dismiss Petition for Habeas Corpus [and] Claims Against




                                           2
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3801 Filed 09/02/20 Page 6 of 25




 [Defendants] Bouchard and Childs and Response to Motion for TRO. On April 27,

 Plaintiffs filed an omnibus response (ECF No. 33) to that document.

          This Court held a preliminary injunction hearing over portions of three days

 (May 4, 6, and 7), at which each side presented only two witnesses. No depositions

 were taken and no formal discovery was conducted between the parties prior to the

 hearing, although some information and documents were exchanged on a voluntary

 basis.

          On May 12, Defendants (belatedly) filed a response (ECF No. 82) to

 Plaintiffs’ Motion for Class Certification. Plaintiffs filed a reply on May 18 (ECF

 No. 90).

          On May 21, this Court issued an Opinion (ECF No. 93) and Order (ECF No.

 94).     The Court: (1) granted Plaintiffs’ Motion for Class Certification, and

 provisionally certified the class and three sub-classes, see ECF No. 94 at 2; (2)

 denied most of Defendants’ Motion to Dismiss, see ECF No. 94 at 3; 1 (3) granted

 Plaintiffs’ Motion for Preliminary Injunction, see ECF No. 94 at 3–4; and (4) ordered

 Defendants to produce a list of medically vulnerable individuals incarcerated at the



 1
  The Court initially granted Defendants motion in small part, by dismissing
 Defendants Bouchard and Childs on the grounds that they were sued in their
 official capacity, whereas Oakland County, the county that employs them, was also
 named. However, on reconsideration, the Court subsequently revised this portion
 of the decision and reinstated Defendants Bouchard and Childs to this suit in their
 official capacity. See ECF No. 99.
                                            3
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3802 Filed 09/02/20 Page 7 of 25




 Jail, see ECF No. 94 at 6 ¶ 22. In so ordering, this Court reached several conclusions

 that are relevant here. First, this Court held that it has jurisdiction under its habeas

 jurisdiction to release medically vulnerable subclass members from the Jail and that

 any such claim was not barred by failure to exhaust state remedies. 2 ECF No. 93 at

 28–34. Second, this Court held that Plaintiffs’ § 1983 claims are not barred for

 failure to exhaust administrative remedies. ECF No. 93 at 34–37. Third, this Court

 held that this action satisfied all of the requirements for class certification under Rule

 23(b)(2). ECF No. 93 at 37–46. Fourth, this Court held that, based on the record

 before it, Plaintiffs were likely to prevail on their claim that they were being detained

 under circumstances that violated class members’ Eighth and Fourteenth

 Amendment rights. ECF No. 93 at 47–61. Fifth, this Court held, on the record

 before it, that it was impossible for the Jail to take measures that could protect the

 health of members of the medically vulnerable subclass. ECF No. 93 at 56–61.

       Defendants appealed this Court’s issuance of a preliminary injunction. On

 appeal, Defendants repeatedly argued during the appeal that this Court lacked

 jurisdiction to grant habeas relief. On July 9, the Sixth Circuit issued an unpublished

 decision vacating the preliminary injunction. Cameron, 2020 WL 3867393 (ECF

 No. 141). But, in vacating the preliminary injunction, the Sixth Circuit rejected only


 2
   In the alternative, this Court held that it has the authority to change the custody of
 inmates who cannot be kept safe as an appropriate remedy under 42 U.S.C. § 1983
 without needing to resort to a three-judge court. ECF No. 93 at 66–70.
                                             4
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3803 Filed 09/02/20 Page 8 of 25




 the fourth holding described above, i.e., this Court’s conclusion that the record

 before it at the preliminary injunctive stage demonstrated that Plaintiffs have a

 likelihood of success on the merits. See Cameron, 2020 WL 3867393 at *8 (“[W]e

 agree with Defendants that Plaintiffs are unlikely to succeed on the merits of their

 Eighth and Fourteenth Amendment claims.”); id. at *4 n.1 (declining to address

 other issues). Thus, the Sixth Circuit did not disturb this Court’s conclusions that it

 has jurisdiction over all of Plaintiffs’ claims, 3 that their claims are not barred by

 failure to exhaust, that the class should be certified, or that the Jail was unable to

 keep medically vulnerable sub-class members safe from COVID-19. And, although

 the Sixth Circuit concluded that Plaintiffs were unlikely to succeed on the merits of

 their Eighth and Fourteenth Amendment claims based on the record before it, the

 Sixth Circuit did not state that Plaintiffs’ complaint failed to state a claim or that this

 Court lacked jurisdiction.

                                 LEGAL STANDARD

        In ruling on a motion to dismiss, a court must “construe the complaint in the

 light most favorable to the plaintiff, accept its allegations as true, and draw all

 reasonable inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis,



 3
   In fact, the Sixth Circuit preliminarily affirmed this Court’s holding that it has
 jurisdiction over the habeas claims. See Cameron, 2020 WL 3867393 at *4 n.1
 (describing Defendants’ arguments about habeas jurisdiction as “inconsistent with
 our recent decision in Wilson [v. Williams, 961 F.3d 829 (2020)]).
                                             5
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3804 Filed 09/02/20 Page 9 of 25




 Tenn., 695 F.3d 531, 538 (6th Cir. 2012) (citation omitted). When, as here, a motion

 to dismiss is based on mootness, “the party seeking mootness[] bears a heavy burden

 to prove that it applies.” Harmon v. Holder, 758 F.3d 728, 732–33 (6th Cir. 2014);

 see United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953) (same).

                                    ARGUMENT

 I.    The Sixth Circuit Did Not Dismiss Plaintiffs’ Injunctive Claims or Their
       Habeas Claims, and Defendants’ Arguments Misunderstand the Nature
       of Preliminary Injunction Proceedings.

       Defendants’ Motion to Dismiss is largely based upon the erroneous premise

 that the Sixth Circuit “dismissed” Plaintiffs’ claims for injunctive relief. See, e.g.,

 Def. MTD Br. (ECF No. 149) at 8–9. This mischaracterizes the Sixth Circuit’s

 opinion and miscomprehends the function of a preliminary injunction hearing, which

 is merely to address whether to preserve the relative positions of the parties until a

 trial on the merits can be held. Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

       In deciding whether to grant a preliminary injunction, courts consider four

 factors: 1) whether the movant has a strong likelihood of success on the merits; 2)

 whether the movant would suffer irreparable injury without the injunction; 3)

 whether issuance of the injunction would cause substantial harm to others; and 4)

 whether the public interest would be served by the issuance of the injunction.

 Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp, 511 F.3d 535, 542

 (6th Cir. 2007). These determinations are generally made with evidence that is less


                                           6
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3805 Filed 09/02/20 Page 10 of 25




 complete than evidence at a trial on the merits. Camenisch, 451 U.S. at 395. The

 parties generally will not have had the benefit of a full opportunity to present their

 cases nor of a final judicial decision based on a full record addressing the final merits

 of the controversy. Id.

       Because of this, findings of fact and conclusions of law made in granting a

 preliminary injunction are not binding at a trial on the merits, or on a motion for

 summary judgment. United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th

 Cir. 2004); William G. Wilcox, D.O. v United States, 888 F.2d 1111, 1114 (6th Cir.

 1988). This includes findings made by an appellate court in reviewing a district

 court’s decision to grant a preliminary injunction. See, e.g., Tri-County Wholesale

 Distribs. v Wine Group, Inc. 565 F. App’x 477, 482 (6th Cir. 2012) (noting that an

 appellate court’s “conclusions of law” when reviewing a preliminary injunction “are

 not binding at trial on the merits”); see also Wilcox, 888 F.2d at 1114 & n.3

 (concluding that district court properly denied a preliminary injunction due in part

 to an unlikelihood of success on the merits, but nonetheless reversing the district

 court for failing to assess the merits anew at the summary judgment stage). In

 reviewing a preliminary injunction, the Sixth Circuit has expressly noted that

 appellate courts should refrain from a review of the final merits since at that stage,

 the parties have not yet presented their “full proof of the facts.” Christian Schmidt

 Brewing Co. v G. Heileman Brewing Co, 753 F.2d 1354, 1356 (6th Cir. 1985). As


                                            7
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3806 Filed 09/02/20 Page 11 of 25




 such, it is “well established” that a decision regarding a preliminary injunction

 necessarily makes only a “prediction” about what a final merits ruling might be, and

 does so on a limited record. Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402,

 433 (6th Cir. 2012). It is not itself a final merits ruling. Id. Thus, based on the

 nature of a preliminary injunction hearing, a hearing on the merits must still occur

 after the parties have had a full opportunity to seek discovery, regardless of the

 results of the preliminary hearing.

       These admonitions about the tentative nature of a ruling and record at the

 preliminary injunctive stage apply with full force here. The Sixth Circuit’s decision

 in this case cites “insufficient” evidence presented by Plaintiffs, Cameron, 2020 WL

 3867393 at *5, and makes findings based upon Defendants’ evidence—evidence that

 Plaintiffs were not fully able to test and examine due to the limited scope of the

 preliminary injunction hearing and which may well be undermined and discredited

 after full discovery.    For example, the Sixth Circuit accepted Defendants’

 representations that they distributed a memo to the Jail staff about cleaning

 procedures, stopped visitation, initiated new arrest screenings, initiated a release

 program, quarantined new arrestees for 14 days, quarantined inmates experiencing

 symptoms of COVID-19, checked quarantined inmates three times a day, placed

 inmates that tested positive in COVID-19 positive cells, offered masks and medical

 treatments to all inmates, cancelled group activities, used prepackaged meals for


                                          8
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3807 Filed 09/02/20 Page 12 of 25




 food service, sanitized and disinfected cells, provided access to DMQ (and found

 that DMQ is effective against COVID-19), promoted social distancing, and provided

 access to testing. Id. at *5. Many of these findings, particularly the findings

 regarding the Jail’s implementation of quarantine practices and procedures, are

 disputed by Plaintiffs, who have not yet had an opportunity to fully investigate

 Defendants’ assertions via the discovery process.

        The Sixth Circuit also relied on gaps in Plaintiffs’ preliminary evidence,

 finding, for example, that Plaintiffs did not produce evidence that the numerous cells

 that remained empty could be safely occupied and were thus left empty out of the

 Jail’s disregard for the risks of COVID-19. Id. at *6. Similarly, the Court found

 that Plaintiffs did not show that Defendants’ policy of transferring people to the main

 Jail caused any particular class member to be put at risk, or that the Jail’s C-Block

 was not quarantined after an inmate who tested positive for COVID-19 was placed

 there. Id. at *7. Plaintiffs anticipate that they will be able to fill in these evidentiary

 gaps and undermine Defendants’ assertions at trial and after full discovery.

       Finally, the Sixth Circuit explicitly declined to consider any evidence that

 occurred after the preliminary injunction was issued. Id. at *16–17 (“Our task . . .

 is to review the record that was before the district court at the time the preliminary

 injunction was entered.”) Thus, the Sixth Circuit has (correctly) made no findings

 regarding whether permanent injunctive relief is appropriate based on troubling facts


                                             9
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3808 Filed 09/02/20 Page 13 of 25




 that have continued to emerge about the Jail’s disregard of the health and safety of

 class members. As such, discovery and, potentially, a trial on the merits, remain

 necessary to determine whether permanent injunctive relief is appropriate.

       In sum, the Sixth Circuit’s decision denying a preliminary injunction neither

 purported to render, nor could it have rendered, a decision on the ultimate merits of

 this dispute. Thus, it simply is not true that Plaintiffs’ claims for habeas and

 injunctive relief have been dismissed—no matter how many times Defendants insist

 otherwise.

 II.   Plaintiffs’ Claims Are Not Moot, So This Court Retains Jurisdiction.

       A case becomes moot when “the issues presented are no longer ‘live’ or the

 parties lack a legally cognizable interest in the outcome.” Los Angeles Cty. v. Davis,

 440 U.S. 625, 631 (1979) (citation omitted). Defendants’ arguments come nowhere

 close to satisfying their “heavy burden,” Harmon, 758 F.3d at 732, of showing that

 the issues here are no longer live. Their argument that the named Plaintiffs’ claims

 are moot because they have been released simply ignores that one named plaintiff

 (Michael Cameron) has not been released. Their argument also ignores that this

 matter is a class action involving an inherently transitory class of incarcerated people

 and thus cannot be mooted by releasing the named Plaintiffs. Finally, their argument

 that the factual circumstances have changed because COVID-19 no longer




                                           10
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3809 Filed 09/02/20 Page 14 of 25




 constitutes a risk to class members comes nowhere close to satisfying Defendants’

 “heavy burden” of showing that the case has become moot due to factual changes.

              A. The Fact That Some (But Not All) Named Plaintiffs Have Been
                 Released Does Not Render This Class Action Moot.

       It has been settled law for decades that class actions seeking injunctive relief

 are not mooted simply because the named plaintiffs’ individual claims have become

 moot. “Our cases leave no doubt . . . that by obtaining class certification, plaintiffs

 preserved the merits of the controversy for our review.” County of Riverside v.

 McLaughlin, 500 U.S. 44, 51 (1991). Indeed, in cases specifically involving classes

 composed of transitory jail populations, the Supreme Court has repeatedly held “that

 ‘the termination of a class representative’s claim does not moot the claims of the

 unnamed members of the class.’” Id. (quoting Gerstein v. Pugh, 420 U.S. 103, 110–

 11 n. 11 (1975)); see Bowman v. Corr. Corp. of Am., 350 F.3d 537, 550 (6th Cir.

 2003) (dismissing deceased inmate’s claim as moot in an individual action but noting

 that the result would be different if the case had been a class action).

       Similar principles apply, especially in class actions involving inherently

 transitory jail populations, when the federal district court has not yet certified the

 class at the time when named plaintiffs’ claims become moot. For example, in

 Gerstein, the named plaintiffs were pre-trial inmates who alleged that their right to

 a prompt hearing on probable cause was being denied. 420 U.S. at 111 n.11. The

 record did not indicate that any of their claims had not been mooted by the time of
                                           11
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3810 Filed 09/02/20 Page 15 of 25




 certification. The Supreme Court explained that certification of the class was still

 proper because of the certainty that other class members would encounter similar

 conditions and that the transitory nature of their detention would render their claims

 “distinctly capable of repetition yet evading review.” Id. (internal quotation marks

 omitted).

       In applying this “inherently transitory” exception to the mootness

 requirement, the Sixth Circuit has explained that the exception applies so long as

 “there is uncertainty about whether a claim will remain alive for any given plaintiff

 long enough for the district court to certify the class.” Wilson v. Gordon, 822 F.3d

 934, 946 (6th Cir. 2016) (emphasis omitted) (quoting Olson v. Brown, 594 F.3d 577,

 582 (7th Cir. 2010)).     And such uncertainty is particularly present in classes

 involving jail populations because “[a]n individual incarcerated in a county jail may

 be released for a number of reasons that he cannot anticipate.” Id. (quoting Olson,

 594 F.3d at 583); see Butler v. Suffolk County, 289 F.R.D. 80, 91 (E.D.N.Y. 2013)

 (noting that the inherently transitory exception applies to classes of “inmates [who]

 are either pretrial detainees or [people] serving sentences of one year or less”).

       A straightforward application of these principles makes clear that the claims

 at issue here are not moot. As a threshold matter, Plaintiff Michael Cameron still

 has not been released—a fact the Jail simply ignores. His claim, therefore, plainly

 is not moot. See Am. Civil Liberties Union of Ky. v. Grayson Cty., Ky., 591 F.3d


                                           12
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3811 Filed 09/02/20 Page 16 of 25




 837, 843 (6th Cir. 2010) (“The presence of one party with standing is sufficient.”);

 Barry v. Corrigan, 79 F. Supp. 3d 712, 727 (E.D. Mich. 2015) (fact that one named

 plaintiff’s claim was moot was irrelevant when others’ claims were not).

       In any event, by the Jail’s own account, see MTD Br. at 18 (recounting release

 dates), Plaintiffs Raj Lee, Richard Briggs, and Jamaal Cameron, all also remained

 detained on May 21 when this Court conditionally certified the class. “[B]y

 obtaining class certification, plaintiffs preserved the merits of the controversy for

 [judicial] review.” Riverside, 500 U.S. at 51. Finally, even if this Court had not

 conditionally certified the class, this action still would be justiciable because it

 involves the classic example of an inherently transitory class, namely jail inmates

 who “may be released for a number of reasons that [they] cannot anticipate.” Wilson,

 822 F.3d at 946 (quoting Olson, 594 F.3d at 583); see Gerstein, 420 U.S. at 111 n.11.

       By contrast, most of the cases relied upon by Defendants for the proposition

 that this case has become moot due to the release of some of the named Plaintiffs

 were not class actions at all. See MTD Br. at 17–20 (relying on Dellis v. Corr. Corp.

 of Am., 257 F.3d 508 (6th Cir. 2001) and Kensu v. Haigh, 87 F.3d 172 (6th Cir.

 1996). And Sumpter v. Wayne County, 868 F.3d 473, 490 (6th Cir. 2017), unlike

 this case, involved a plaintiff who did not even have standing to seek injunctive relief

 at the time she filed the underlying class action lawsuit because the harm she alleged

 (unconstitutional strip searches) had already been completed by the time she filed.


                                           13
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3812 Filed 09/02/20 Page 17 of 25




 See Sumpter, 868 F.3d at 491 (distinguishing Gerstein and similar cases on the

 grounds that those cases “had a live, actionable claim for injunctive relief at the time

 they filed suit”). By contrast, here, Plaintiffs all alleged that they were suffering

 from the underlying constitutional violations—perilous exposure to risks of

 infection from COVID-19—at the time they filed suit.

       Defendants’ response to Gerstein and its progeny is difficult to understand,

 but they appear to argue that the Sixth Circuit’s decision on appeal of the preliminary

 injunction somehow held that Plaintiffs lacked standing from the outset. See MTD

 Br. at 20. This argument is doubly flawed. First, the argument appears to be nothing

 more than a repackaged version of their argument that a decision on a preliminary

 injunction is dispositive of the ultimate merits of the underlying lawsuit. As

 explained above, see supra, Section I, that argument is incorrect. That is so both

 because any decision on a preliminary injunction is premised on a limited record that

 predates full discovery and because this particular decision was based on

 conclusions and observations about the record that can be addressed through

 discovery and at trial.

       Second, Defendants mistake an appellate ruling that addressed the preliminary

 merits of a claim for a ruling that addresses standing. But the Sixth Circuit said




                                           14
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3813 Filed 09/02/20 Page 18 of 25




 nothing at all about standing; the word “standing” does not appear in the decision.4

 See Cameron, 2020 WL 3867393. And Plaintiffs unquestionably pleaded that they

 suffered an injury (exposure to a deadly virus), that the exposure was proximately

 caused by the Jail’s actions and inaction, and that the injury could be redressed by

 the remedies sought. That establishes standing. See, e.g., Sutton, 419 F.3d at 571

 (analyzing and agreeing with a plaintiff’s argument that “an increased risk of disease

 has been recognized by federal courts as an injury in fact sufficient to confer Article

 III standing”).

       Furthermore, in the particular context of allegations involving risks to the

 health of incarcerated people, it is “plainly” established “that a remedy for unsafe

 conditions need not await a tragic event.” Helling v. McKinney, 509 U.S. 25, 33

 (1993). Thus, an incarcerated plaintiff establishes standing, as Plaintiffs have done

 here, by alleging that they face an increased risk of exposure to a disease or

 hazardous condition that could be alleviated by greater preventative measures taken

 by their jailor. See id. at 35 (holding that prisoner lawsuit could proceed based on

 allegations of exposure to a dangerous condition, while recognizing that the question

 of whether “prison officials are deliberately indifferent to [the prisoner’s] plight”


 4
   Indeed, because a Court has an independent duty to verify that standing exists, if
 anything the Sixth Circuit’s decision actually demonstrates that Plaintiffs do have
 standing. See Sutton v. St. Jude Med. S.C., 419 F.3d 568, 573 (6th Cir. 2005)
 (noting that “by reaching the merits of the plaintiff's claims [a court] clearly found
 a sufficient injury in fact to confer Article III standing”).
                                           15
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3814 Filed 09/02/20 Page 19 of 25




 was a separate question to be resolved on the merits on remand); see generally

 Sutton, 419 F.3d at 574 (recognizing, when analyzing whether a plaintiff has

 standing, that the question of whether the plaintiff “is likely to prevail on the merits

 is not a proper consideration at this time”). The question of whether that increased

 risk is unconstitutional is a merits question that cannot properly be raised in a

 12(b)(1) motion.

       Finally, Defendants’ reliance on City of Los Angeles v. Lyons, 461 U.S. 95

 (1983), is meritless for reasons similar to those just discussed. Lyons involved a

 plaintiff who sought injunctive remedy based on having had an unconstitutional

 chokehold used against him in the past. The Court held that Lyons lacked standing

 to bring such a claim on the grounds that the prior use of a chokehold did not

 establish a likelihood of recurrence because the Court would not assume “that

 [Lyons] would again be stopped for a traffic violation, or for any other offense, by

 an officer or officers who would illegally choke him . . . .” Id. at 105.

       By contrast, here, when Plaintiffs filed their Petition and Complaint, they

 alleged ongoing violations of their Eighth and Fourteenth Amendment rights based

 on the events that were occurring at the Jail at the time of the Complaint. That is all

 that Lyons requires. See Riverside, 500 U.S. at 51 (“This case is easily distinguished

 from Lyons, in which the constitutionally objectionable practice ceased altogether

 before the plaintiff filed his complaint.”). Yet again, Defendants’ argument is


                                           16
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3815 Filed 09/02/20 Page 20 of 25




 hopelessly intertwined with its false premise that “the Sixth Circuit’s opinion [held]

 that held Plaintiffs’ constitutional rights were not violated.” MTD Br. at 17.

 Because the Sixth Circuit neither held—nor could hold, in light of the procedural

 posture—any such thing, Defendants’ Lyons argument fails.

              B.    Defendants’ New Evidence Does Not Establish a Change of
                    Factual Circumstances Sufficient to Prove Mootness, and
                    Does Not Withstand Minimal Scrutiny Anyhow.

       Defendants’ final mootness argument attempts to minimize the severity of the

 COVID-19 pandemic, despite the fact that the pandemic plainly persists, and despite

 the fact that it continues to devastate carceral facilities in Michigan. None of the

 “facts” upon which Defendants rely in any way demonstrate that this matter has

 become moot.

       The “facts” relied upon by Defendants are: that COVID-19 in Michigan has

 become slightly less deadly, the state having gone from having the third-most

 COVID-related deaths of any state to the ninth-most; that there is not currently a

 shortage of hospital beds in southeast Michigan; that the Jail has experienced no

 inmate deaths, has only identified two positive COVID-19 cases since May 12, and

 has had no hospitalizations or deaths from COVID-19. Def. MTD Br. at 21–22.

 Defendants introduce the “facts” regarding developments at the Jail via a self-

 serving affidavit from Vicki Warren, the Jail’s health services administrator. Def.

 MTD Br., Ex. A. This Court has previously called Ms. Warren’s credibility into


                                          17
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3816 Filed 09/02/20 Page 21 of 25




 question in its decision following the preliminary injunction hearing. See ECF No.

 93 at 53.

       Even assuming all of these untested facts were true (and there is reason to

 doubt several of them), they would not satisfy Defendants’ “heavy burden” of

 demonstrating that this case has become moot. Defendants have not demonstrated,

 nor could they, that the global pandemic no longer presents a threat in the state of

 Michigan, or that it no longer presents a particularly severe threat to incarcerated

 people. See, e.g., Lynn Moore, More than Half of Inmates at Muskegon Prison

 Positive for Coronavirus, mLive (Aug. 25, 2020), https://www.mlive.com/

 news/muskegon/2020/08/nearly-half-of-inmates-at-muskegon-prison-positive-for-

 coronavirus.html. And as of August 26, Oakland County had identified 818 new

 cases of COVID-19 in the prior seven days alone, well above the statewide per capita

 rate of infection. 5 Defendants’ cavalier implication that there is nothing to worry

 about now serves only to underscore that they are continuing to fail to take this

 pandemic seriously or protect the people whom they incarcerate from its dangers.

 And again: even if it is true that there are no current cases of COVID-19 in the Jail—

 and that is far from clear—“It would be odd to deny an injunction to inmates who

 plainly proved an unsafe, life-threatening condition in their prison on the ground that


 5
  See Michigan Coronavirus Map and Case Count, The New York Times (Aug. 26,
 2020), https://www.nytimes.com/interactive/2020/us/michigan-coronavirus-cases.
 html#county.
                                           18
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3817 Filed 09/02/20 Page 22 of 25




 nothing yet had happened to them. The Courts of Appeals have plainly recognized

 that a remedy for unsafe conditions need not await a tragic event.” Helling, 509 U.S.

 at 33. In short, this case plainly has not been mooted by the evolution of the global

 pandemic—a pandemic that continues to rage in Michigan and its carceral facilities.

       Furthermore, even without the benefit of full discovery, Plaintiffs have

 encountered evidence that undermines Ms. Warren’s assertions regarding the

 number of COVID-19 cases in the Jail and that the Jail is properly quarantining and

 testing the people it incarcerates. Ms. Warren avers that there have only been two

 new COVID-19 cases at the Jail since May 12, one diagnosed on May 18 and one

 diagnosed on August 13. Def. MTD Br., Ex. A ¶¶ 6–7. She also avers that the Jail

 continues to adhere to the quarantine policies they have previously represented are

 in place, id. ¶ 5, which would include quarantining new arrivals for 14 days.

       These representations are undermined by the attached mutually corroborating

 declarations of one current class member, Mr. Jawad Malik Jones (Exhibit A), and

 one former class member, Mr. Le Lin (Exhibit B). Mr. Jones and Mr. Lin both

 arrived at the Jail around July 9, 2020. And both were moved from their original

 cells less than 14 days after their arrival, Ex. A ¶¶ 3–4; Ex. B ¶ 2. This directly

 undermines the Jail’s representations that it is adhering to its purported two-week

 quarantine policy for new arrivals. Worse yet, after approximately three days in Jail,

 Mr. Lin and Mr. Jones were moved into a cell together, even though Mr. Jones was


                                          19
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3818 Filed 09/02/20 Page 23 of 25




 visibly suffering from obvious COVID-like symptoms at the time. Ex. A ¶ 4; Ex. B

 ¶ 3. Mr. Lin was so alarmed at Mr. Jones’ obvious poor health that he yelled for

 guards and raised a fuss for hours until Mr. Jones was removed and taken into the

 medical unit. Ex. A ¶ 5; Ex. B ¶ 4. Even at that point, neither individual was tested

 for COVID-19 despite requesting tests. Ex. A ¶¶ 6–7; Ex. B ¶¶ 6–7. Mr. Lin was

 released into the community a few days later, still without having been tested. Ex. B

 ¶ 7. And Mr. Jones was not tested for approximately two weeks—that is, until after

 his symptoms had passed. Ex. A ¶ 10. Their declarations suggest that the Jail is not

 adhering to its supposed quarantine policies and is continuing to recklessly endanger

 the lives and health of the people it incarcerates and the community at large. It also

 illustrates that the Jail is not promptly testing individuals who show symptoms of

 COVID-19 or who are exposed to those who do. That, in turn, suggests that rather

 than adhering to a rational testing policy, the Jail is deliberately avoiding

 administering COVID-19 tests when those tests would tend to identify new cases.

       Ultimately, the parties’ dueling affidavits regarding testing and quarantine

 procedures at the Jail are irrelevant to the mootness issues raised in Defendants’

 12(b)(1) motion, because the Jail has come nowhere close to demonstrating that the

 pandemic has passed. However, these factual disputes do underscore the continuing

 stakes of this (unquestionably live) controversy, and the continued threat that the




                                          20
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3819 Filed 09/02/20 Page 24 of 25




 Jail’s actions and inaction can pose to the lives and health of incarcerated people and

 the community at large.

                                   CONCLUSION

       Defendants’ motion to dismiss is primarily premised on its inaccurate

 assertion that the Sixth Circuit’s decision vacating the preliminary injunction also

 permanently dismissed this lawsuit. That argument has no basis either in the rules

 of civil procedure or in the Sixth Circuit’s decision and must be rejected.

 Defendants’ additional arguments for mootness based on subsequent factual

 developments and the release of some (but not all) named Plaintiffs are equally

 meritless and contrary to well-established law. The motion to dismiss should be

 denied.

                                         Respectfully submitted,

  /s/ Krithika Santhanam                          /s/ Kevin M. Carlson
  Krithika Santhanam                              Cary S. McGehee (P42318)
  Thomas B. Harvey                                Kevin M. Carlson (P67704)
  Advancement Project National Office             Pitt, McGehee, Palmer,
  1220 L Street, N.W., Suite 850                    Bonanni & Rivers, PC
  Washington, DC 20005                            117 W. Fourth Street, Suite 200
  (202) 728-9557                                  Royal Oak, MI 48067
                                                  (248) 398-9800
  /s/ Philip Mayor                                cmcgehee@pittlawpc.com
  Philip Mayor (P81691)                           kcarlson@pittlawpc.com
  Daniel S. Korobkin (P72842)
  ACLU Fund of Michigan                           /s/ Allison L. Kriger
  2966 Woodward Ave.                              Allison L. Kriger (P76364)
  Detroit, MI 48201                               LaRene & Kriger, PLC
  (313) 578-6803                                  645 Griswold, Suite 1717
  pmayor@aclumich.org
                                           21
Case 2:20-cv-10949-LVP-PTM ECF No. 157, PageID.3820 Filed 09/02/20 Page 25 of 25




                                                Detroit, MI 48226
  /s/ Alexandria Twinem                         (313) 967-0100
  Alexandria Twinem                             allison.kriger@gmail.com
  Civil Rights Corps
  1601 Connecticut Ave NW, Suite 800
  Washington, DC 20009
  (202) 894-6126
                        Attorneys for Plaintiffs/Petitioners

  Dated: September 2, 2020




                          CERTIFICATE OF SERVICE
       I hereby certify that on September 2, 2020 I served this document on all

 counsel of record by filing it with the Clerk of the Court using the CM/ECF system.

                                                    /s/ Kevin M. Carlson




                                         22
